 In the Matter of GABRIEL STEEL COMPANY, EMPLOYERandMECHANICSEDUCATIONAL SOCIETY OF AMERICA, LOCAL No. 6, PETITIONERCase No. 7-RC-707.-Decided January 19,1550DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Francis E.Burger, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-menmber panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenors, United Steel Workers ofAmerica, CIO (herein the Steelworkers), and United ConstructionWorkers, Local Union No. 301, affiliated with the United Mine Work-ers (herein the Construction Workers), are labor organizations claim-ing to represent employees of the Employer.3.The question concerning representation :The Construction Workers contends that its current contract withthe Employer is a bar to this proceeding.We find no merit in thiscontention.The contract is expressly made subject to the Board'srulings on the present petition.'The Petitioner is currently recognized as the bargaining repre-sentative for the are and acetylene welders, burners, spot welders, andmachine burners.Although the Petitioner introduced its currentcontract covering these employees in evidence, it did not urge thatcontract as a bar to an election relating to them.We find, therefore, that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.1SeeShell Chemical Corporation,81 NLRB 965.88 NLRB No. 54.201 202DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The appropriate unit :The Petitioner requests a unit consisting of all employees, excludingthe are and acetylene welders, spot welders, machine burners, office andclerical employees, guards, and supervisors.The Intervenors contendthat the only appropriate unit is the plant-wide unit, which prevailedfrom 1941 to December 20, 1948, when the Board decertified the Con-structionWorkers as representative for the are and acetylene welders,.spot welders, and machine burners.2The Employer takes no positionconcerning the appropriate unit.The Steelworkers contends that the evidence before the Board in thedecertification case was incomplete,3 and urges as grounds for revers-ing that decision the fact that the welding department employees enjoyboth plant and department seniority and that the apprenticeship pro-gram, in fact, consists chiefly in promoting welder setup men to spotwelders on the basis of the knowledge they acquire from working withwelders, and in requiring merely a proficiency test of welders.How--ever, our decision that the employees in the welding department couldeither constitute a separate unit or continue to be represented as part.of the plant-wide unit was based upon other considerations,4 whichare in no way affected by the factors which the Steelworkers nowbrings to our attention.We therefore see no reason for reversing ouroriginal determination in this matter.We shall accordingly direct that separate elections be held in thefollowing groups, and shall defer our final determination as to thescope of the unit until the_ results of these elections have been.ascertained.Voting group1.-All are and acetylene welders, spot welders,and machine burners.Voting group2.-All employees, excluding are and acetylenewelders, spot welders, machine burners, office and clerical em-ployees, guards, and supervisors as defined in the Act.If a majority in voting group 1 vote for the Petitioner, they will betaken to have indicated their desire to constitute a separate unit. If amajority vote for the Steelworkers, they will be taken to have indi-cated their desire to be included with the other employees in a singleunit.2Gabriel Steel Company,80NLRB 1361.3The recognized union, theConstructionworkers, did not appearat the hearing inthat case.See 80 NLRB 1361.The Construction workers is omitted from the ballot because that union is not incompliancewith Section9 (f), (g), and(h) of the Act.0 GABRIEL STEEL COMPANY2O3DIRECTION OF ELECTIONS 'sAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the voting groups set forth above, who were employedduring the payroll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsaid payroll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstated.prior to the date of the elections, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented for the purpose of collective bargaining, byMechanics Educational Society of America, Local No. 6, or by UnitedSteelWorkers of America, CIO, or by neither.9Any participant in the elections herein may, upon its prompt request to,and approvalthereof by, the Regional Director,have its name removed from the ballot.